Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         19-OCT-2018
                                                         03:18 PM
                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


         CITY AND COUNTY OF HONOLULU; COUNTY OF HAWAI‘I;
          COUNTY OF MAUI; COUNTY OF KAUA‘I, Petitioners,

                                 vs.

       STATE OF HAWAI‘I; SCOTT T. NAGO, in his capacity as
              Chief Election Officer, Respondents.


                        ORIGINAL PROCEEDING
                     (CIVIL NO. 18-1-1326-08)

         ORDER REGARDING PETITION FOR EXTRAORDINARY WRIT
                   SEEKING PRE-ELECTION RELIEF
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          The court has considered petitioners’ petition for
extraordinary writ seeking pre-election relief, filed on
September 26, 2018, respondents’ answer to the petition for
extraordinary writ seeking pre-election relief, filed on
October 11, 2018, petitioners’ reply memorandum, filed on
October 16, 2018, the respective supporting documents, and the
record, and has heard this matter by oral argument on
October 18, 2018.   During the 2018 legislative session, the
Hawai‘i State Legislature passed Senate Bill 2922, S.D. 1, H.D.
1, which proposed amendments to articles VIII and X of the
Hawai‘i Constitution and set forth the ballot question to be
submitted to the electorate in order for the amendments to be
approved or rejected.      Petitioners challenge the ballot question
as unclear and misleading in violation of Hawaii Revised
Statutes (HRS) § 11-118.5 (2011), which provides in relevant
part, “The language and meaning of a constitutional amendment
shall be clear and it shall be neither misleading nor
deceptive.”    The ballot question is as follows:

            Shall the legislature be authorized to establish, as
            provided by law, a surcharge on investment real
            property to be used to support public education?

            The proposed constitutional amendments to article
VIII, section 3 and article X, section 1 of the Hawai‘i
Constitution would provide that the exclusive authority of the
counties1 over functions, powers and duties relating to the
taxation of real property be amended to also authorize the state
legislature to impose a “surcharge on investment real property”
to support public education.        The ballot question as written
does not comply with the requirements of HRS § 11-118.5 that the
language and meaning of the ballot question be clear and not
misleading.    Accordingly,
            IT IS HEREBY ORDERED that the ballot question is
declared invalid.     The Chief Election Officer shall issue a
public proclamation stating that the ballot question is invalid
and that any votes for or against the measure will not be
counted and will have no impact.          A written opinion will follow.
            DATED: Honolulu, Hawai‘i, October 19, 2018.
                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Richard W. Pollack
                                    /s/ Michael D. Wilson
      1
         The County of Kalawao is excluded from this grant of exclusive
authority. See Haw. Const. art. VIII, § 3.


                                      2